BOULDIN, J.
This court approves the views expressed by the Court of Appeals in holding the act in question not subject to any of the constitutional objections raised by the record.,
We do not, however, approve the construction given section 218 of the Constitution of 1901, as indicated by the line of reasoning pursued in the' opinion.
This section is brought forward from section 9, art. 11, Constitution of 1875, and reads:
“The Legislature shall not have the power, to require counties or other municipal corporations to pay any charges which are now payable out of the state treasury.”
We hold this section refers to charges which had accrued against the state treasury when the Constitution was adopted. The intention was to prevent the shifting of existing debts and obligations of the State onto counties and municipalities, and is no limitation upon the power of the Legislature to declare what charges should thereafter be incurred by counties.
The writ of certiorari is denied, and judgment affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.